

114 S3174 IS: Leveling Access to Demonstrated Drivers of Employment Results Act
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3174IN THE SENATE OF THE UNITED STATESJuly 13, 2016Mr. King introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish an Interagency Council on Workforce Attachment to promote effective and coordinated
			 workforce attachment strategies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Leveling Access to Demonstrated Drivers of Employment Results Act or the LADDER Act.
 2.DefinitionsIn this Act: (1)CouncilThe term Council means the Interagency Council on Workforce Attachment established in section 3.
			(2)Discouraged worker
 (A)In generalThe term discouraged worker means an individual who is available for and interested in employment, but who is not in the labor force and is not looking for employment because that individual believes there are no jobs available or no jobs available for which that individual would qualify.
 (B)DeterminationThe determination whether an individual is a discouraged worker, for purposes of this paragraph, shall be made in accordance with the criteria used by the Bureau of Labor Statistics of the Department of Labor in defining individuals as discouraged workers.
 (3)Eligible entityThe term eligible entity means an entity that provides services to promote workforce attachment among one or more populations with an employment barrier and that is one or more of the following entities:
 (A)A Federal agency. (B)A State agency.
 (C)A local agency. (D)A nonprofit foundation, corporation, institution, or association.
 (E)A business. (F)A partnership consisting of two or more entities described in any of subparagraphs (A) through (E).
 (4)Federal agencyThe term Federal agency has the meaning given the term agency in section 551(1) of title 5, United States Code. (5)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			(6)Population with an employment barrier
 (A)In generalThe term population with an employment barrier means a collection of working-age individuals who face a challenge in consistently maintaining full-time employment and who reside in the United States.
				(B)Individual who faces a challenge in consistently maintaining full-time
 employmentThe term individual who faces a challenge in consistently maintaining full-time employment means an individual who has been unemployed for at least 4 weeks during the past year and who is a member of one or more of the following populations:
 (i)Individuals with a barrier to employment. (ii) Individuals served under any of the core programs, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (iii)Veterans. (iv)Individuals who are receiving assistance through the low-income home energy assistance program established under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
 (v)Individuals who are receiving Social Security Disability Insurance benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.).
 (vi)Individuals who are receiving trade adjustment assistance under the Trade Act of 1974 (19 U.S.C. 2101 et seq.).
 (vii)Individuals who are receiving benefits through any State program funded with qualified State expenditures as defined in section 409(a)(7)(B)(i) of the Social Security Act (42 U.S.C. 609(a)(7)(B)(i)).
 (viii)Individuals who are receiving workers’ compensation. (ix)Discouraged workers.
 (x)Individuals who are enrolled in a Medicaid Buy-In program established under subclause (XIII), (XV), or (XVI) of section 1902(a)(10)(A)(ii) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(ii)) or under a Medicaid waiver approved under section 1115 of the Social Security Act (42 U.S.C. 1315).
 (xi)Individuals who are enrolled in Medicaid under section 1902(a)(10)(A)(i)(II)(bb) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(II)(bb)) in accordance with sections 1619(b) and 1905(q) of the Social Security Act (42 U.S.C. 1382h(b), 1396d(q)).
 (xii)Any other group that faces a challenge in consistently maintaining full-time employment, as determined by the Council.
 (7)Workforce attachmentThe term workforce attachment means placement and retention in employment that substantially improves the financial security and self-sufficiency of a household.
 3.EstablishmentThere is established in the executive branch an independent establishment to be known as the Interagency Council on Workforce Attachment.
		4.Membership
 (a)MembersThe Council shall be composed of the following members: (1)The Secretary of Agriculture, or the designee of the Secretary.
 (2)The Secretary of Education, or the designee of the Secretary. (3)The Secretary of Health and Human Services, or the designee of the Secretary.
 (4)The Secretary of Housing and Urban Development, or the designee of the Secretary. (5)The Secretary of Labor, or the designee of the Secretary.
 (6)The Secretary of Transportation, or the designee of the Secretary. (7)The Secretary of the Treasury, or the designee of the Secretary.
 (8)The Secretary of Veterans Affairs, or the designee of the Secretary. (9)The Commissioner of Social Security, or the designee of the Commissioner.
 (10)The Attorney General, or the designee of the Attorney General. (11)The Director of the Office of Management and Budget, or the designee of the Director.
 (12)The Chair of the Equal Employment Opportunity Commission, or the designee of the Chair. (13)The heads of such other Federal agencies as the Council considers appropriate, or their designees.
 (b)ChairpersonThe Council shall elect a Chairperson and a Vice Chairperson from among the members of the Council. The positions of Chairperson and Vice Chairperson shall rotate among Council members on an annual basis.
 (c)MeetingsThe Council shall meet at the call of the Chairperson or a majority of Council members, but not less often than 4 times each year, and the rotation of the positions of Chairperson and Vice Chairperson required under subsection (b) shall occur at the first meeting of each year.
 (d)Prohibition of additional payMembers of the Council shall receive no additional pay, allowances, or benefits by reason of their service on the Council.
 (e)AdministrationThe Executive Director of the Council shall report to the Chairperson of the Council. 5.Functions (a)General authorityThe Council shall—
 (1)facilitate the coordination of Federal programs and activities to promote workforce attachment among populations with employment barriers;
 (2)collect evidence of effective strategies to promote workforce attachment among populations with employment barriers at every level of government and within the private sector;
 (3)ensure the evaluation of the effectiveness of strategies to promote workforce attachment among populations with employment barriers by funding demonstration projects;
 (4)encourage the implementation of those strategies that the Council identifies as effective—
 (A)in the course of the review required under subsection (b)(1); (B)under subsection (c); or
 (C)based on review of the final reports received under subsection (e)(5)(A)(ii); and (5)ensure the authorities described in paragraphs (1) through (4) are implemented in a manner that—
 (A)utilizes available information supplied by any prior or ongoing review, evaluation, or demonstration regarding strategies to promote workforce attachment among populations with employment barriers;
 (B)avoids duplicating any prior or ongoing review, evaluation, or demonstration regarding strategies to promote workforce attachment among populations with employment barriers;
 (C)supports individuals with an impairment that is a disability under section 7(9)(A) of the Rehabilitation Act of 1973 (29 U.S.C. 705(9)(A)); and
 (D)addresses discrimination that individuals described in subparagraph (C) may experience in the course of pursuing workforce attachment.
 (b)Coordination of Federal programs and activitiesThe Council shall— (1)review all Federal programs and activities designed to promote workforce attachment among populations with employment barriers;
 (2)recommend to Federal and State agencies such action as may be necessary to increase coordination and reduce duplication among such programs and activities; and
 (3)ensure the authorities described in paragraphs (1) and (2) are implemented in a manner that includes a review of, and issuance of recommendations related to, Medicaid Buy-In programs described in section 2(6)(B)(x).
 (c)Review of non-Federal programs and activitiesThe Council shall, in coordination with the review of Federal programs and activities required under subsection (b)(1), review regional, State, and local programs and activities, whether public or private, designed to promote workforce attachment among populations with employment barriers, including identifying the effective programs and activities.
			(d)Dissemination and implementation of findings
				(1)Strategic plans
 (A)In generalNot later than 18 months after the date of enactment of this Act, the Council shall develop, make available for public comment, and submit to the President and to Congress a National Strategic Plan to Promote Workforce Attachment.
 (B)Annual updatesThe Council shall update annually the strategic plan described in subparagraph (A). Such updates shall include information relating to—
 (i)Federal programs and activities that the Council identifies as effective in the course of the review required under subsection (b)(1);
 (ii)regional, State, or local programs and activities that the Council identifies as effective under subsection (c);
 (iii)the strategies described in subsection (e)(1) that the Council identifies as effective based on review of the final reports received under subsection (e)(5)(A)(ii); and
 (iv)recommendations for appropriate and necessary legislative and administrative actions to improve the coordination and effectiveness of Federal programs and activities to promote workforce attachment among populations with employment barriers.
 (2)Annual reportsThe Council shall prepare and submit to the President and to Congress an annual report that describes the accomplishments and activities of the Council in working with Federal, State, and local agencies and public and private organizations to promote workforce attachment among populations with employment barriers.
 (3)Other responsibilitiesThe Council shall develop joint Federal agency and other initiatives to fulfill the goals of this Act.
				(e)Demonstration projects
 (1)In generalNot earlier than the date of submission of the strategic plan under subsection (d)(1)(A), the Council shall award grants to eligible entities to conduct demonstration projects designed to develop, implement, and evaluate strategies to promote workforce attachment among populations with employment barriers.
				(2)Grant amount and project duration
 (A)Grant AmountsThe amount of a grant described in paragraph (1)— (i)shall not be less than $100,000; and
 (ii)shall not be more than $100,000,000. (B)Project durationThe duration of a demonstration project described in paragraph (1)—
 (i)shall not be less than 4 years; and (ii)shall not be more than 10 years.
 (3)Application requirementsThe Council shall require each eligible entity that seeks a grant under this subsection to submit an application to the Council that contains each of the following:
 (A)A description of how, using the funds provided under this subsection, the entity will implement a strategy to promote workforce attachment among one or more populations with employment barriers, which shall include—
 (i)the goals of the project involved; (ii)the metrics to be used to assess progress towards the goals of the project;
 (iii)the strategy to be used in the project; (iv)evidence that the proposed strategy can be expected to be effective at achieving the goals of the project;
 (v)the one or more target populations to be served by the project; (vi)the roles and responsibilities of each entity involved in the project;
 (vii)the project budget; and (viii)the project timeline.
 (B)A description of how the entity will coordinate the development and implementation of the project with any other programs and activities promoting workforce attachment among the one or more target populations.
 (C)A description of how, using the funds provided under this subsection, the entity will enter into a contract with an independent third-party evaluator that will conduct a statistically valid evaluation of the strategy that allows for strong causal inferences regarding the effect of the strategy on the workforce attachment outcomes of participants.
 (D)A description of how the entity will obtain the informed consent of the participants. (E)A description of any Federal regulatory or statutory provision that would need to be waived in order for the entity to implement the project.
 (4)Considerations in awarding fundingIn awarding funding for a demonstration project (for which an application was submitted under paragraph (3)), the Council shall consider each of the following:
 (A)The value of the project in promoting the purposes described in subsection (a). (B)The expected quality of the evaluation to be conducted.
 (C)The likelihood, based on evidence provided in the application, evaluations of prior demonstration projects conducted by Federal or State agencies, including a project carried out under this subsection, and other evidence, that the applicant entity, in collaboration with any other participating entities, will achieve the goals of the project.
 (D)Whether the project builds upon effective regional, State, or local programs and activities identified by the Council under subsection (c).
 (E)The length of time required to complete the project, including the evaluation of the strategy used in the project.
 (F)Whether the project avoids duplicating a prior or ongoing demonstration project conducted by a Federal or State agency.
					(5)Reports
 (A)Interim and final reportsAn entity that receives a grant to conduct a demonstration project under this subsection shall contract with an independent third-party evaluator that will submit to the Council—
 (i)not later than 1 year after the grant for the project has been approved, and annually thereafter until the project is concluded, a written report summarizing the progress that has been made in developing, implementing, and evaluating the project, including an interim assessment of whether the strategy used in the project is enabling the eligible entity to make progress towards achieving the goals of the project; and
 (ii)not later than 2 months following the completion of the evaluation of the strategy used in the project, a written report that includes an assessment of the outcomes of the project, an analysis of factors that contributed to the success or failure of the strategy of the project, an analysis of the statistical validity of the results of the evaluation, and suggestions for improving the future implementation of similar workforce attachment strategies.
 (B)Availability through websiteThe Council shall, not later than 30 days after receipt of a written report pursuant to subparagraph (A), make the report publicly available on a website of the Council.
					(f)Powers
 (1)MeetingsThe Council may hold such meetings, and sit and act at such times and places, as the Council considers advisable to carry out this Act.
 (2)ConferencesThe Council may arrange such national, regional, State, and local conferences as the Council considers advisable to carry out this Act.
 (3)DelegationAny member or employee of the Council may, if authorized by the Council, take any action that the Council is authorized to take under this Act.
 (4)InformationThe Council is authorized to secure directly from any Federal agency such information as may be necessary to carry out this Act. The head of each agency shall, to the extent authorized by law, furnish such information directly to the Council upon request made by the Chairperson.
 (5)Postal servicesThe Council may use the United States mails in the same manner and under the same conditions as other Federal agencies.
 (6)Space for use of councilNot later than 60 days after the date of enactment of this Act, the Administrator of General Services shall support on a reimbursable basis the operations of the Council, including by identifying and making available suitable space to house the Council. If the Administrator is not able to make such suitable space available within the 60-day period, the Council shall lease space to the extent that funds are available.
 (7)Waiver recommendationsThe Council may offer recommendations to Federal agencies regarding regulatory and statutory requirements that should be waived under agency waiver authorities, under provisions other than this Act, in order to facilitate the conduct of particular demonstration projects under subsection (e).
				(g)Personnel matters
 (1)DirectorThe Council shall appoint an Executive Director at the first meeting of the Council held under subsection (f)(1). The position of Executive Director shall be a Senior Executive Service position, as defined under section 3132(a)(2) of title 5, United States Code.
 (2)Additional personnelWith the approval of the Council, the Executive Director of the Council may appoint and fix the compensation of such additional personnel as the Executive Director considers necessary to carry out the duties of the Council. Additional personnel shall include—
 (A)not fewer than 4, but in no case more than 8, regional coordinators, each having responsibility for conducting reviews of non-Federal programs and activities under section 5(c) and coordinating the activities of the Council within the 4 regions of the Bureau of the Census; and
 (B)not less than 1 demonstration project application evaluator, for applications submitted under subsection (e), who shall have expertise in evaluating social science research design.
 (3)Details from other agenciesUpon request of the Council, the head of any Federal agency may detail, on a reimbursable basis, an employee of the agency to the Council to assist the Council in carrying out this Act, and such detail shall be without interruption or loss of civil service status or privilege.
 (4)Experts and consultantsWith the approval of the Council, the Executive Director of the Council may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (5)Administrative supportUpon request of the Council, the Administrator of General Services shall provide to the Council, on a reimbursable basis, the administrative support services necessary for the Council to carry out its responsibilities under this Act.
				(h)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2017 through 2026.
 (2)AvailabilityAny sums appropriated under paragraph (1) shall remain available, without fiscal year limitation, until expended.